DETAILED ACTION
	This office actions is in response to the application/response filed 01/06/2020.
Drawings
The drawings are objected to because item numbers 22, 24, 26, 28, 30, 32, 34a, 34b (Figure 6) and 22’, 24’, 26’, 28’, 32’, 34’a, 34’b, 36 (Figure 12) are not shown or labeled as to their use or purpose as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the control circuit further comprises an energy management circuit configured to deliver an operating power setpoint as a function of the voltage at the terminals of each modelled capacitor, the operating power setpoint being utilised to determine a power setpoint to be transmitted to the alternating electric power supply network, the control circuit being configured to regulate the voltage at the point of connection of the converter to the direct electric power supply network and the voltage at the terminals of each modelled capacitor as a function of the internal command setpoint and of the power setpoint to be transmitted to the alternating electric power supply network” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 32 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “calculating an internal command setpoint of the converter by application of a function having an adjustable input parameter, determining an operating power setpoint as a function of the voltage at the terminals of each modelled capacitor; determining a power setpoint to be transmitted to the alternating electric power supply network from the operating power setpoint; and regulating the voltage at the point of connection of the converter to the direct electric power supply network and of the voltage at the terminals of each 
Re claim 34 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the control circuit further comprising an energy management circuit configured to deliver an operating power setpoint as a function of the voltage at the terminals of each modelled capacitor, the operating power setpoint being utilised to determine a power setpoint to be transmitted to the alternating electric power supply network, the control circuit being configured to regulate the voltage at the point of connection of the converter to the direct electric power supply network and the voltage at the terminals of each modelled capacitor as a function of the internal command setpoint and of the power setpoint to be transmitted to the alternating electric power supply network” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0003101, US 2013/0148392, US 2014/0146586, and US 2012/0191391 all fail to teach or disclose the limitations indicated above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838